DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matters of claims 7 and 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-6, 8-14 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-14 and 16-20 of U.S. Patent No. 10,775,037. Although the claims at issue are not identical, they are not patentably distinct from each other because see the table below:
Application claims
Patented claims
Remarks
1
1
All limitations included.
2
2
Identical
3
3
Identical
4
4
Identical
5
5
Identical
6
6
Identical
8
8
All limitations included.
9
9
All limitations included.
10
10
Identical
11
11
Identical

12
Identical
13
13
Identical
14
14
Identical
16
16
Identical
17
17
All limitations included.
18
18
Identical
19
19
Identical
20
20
Identical


Claims 7 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 10,775,037 in view of Suzuki [U.S. 2007/0236668 A1].
Regarding claims 7 and 15, claims 1 and 9 of U.S. Patent No. 10,775,037 discloses the fans, but does not disclose the fan is positioned outside of the lighting assembly to define a remote air source.
Suzuki teaches the fan [60, 70] is positioned outside of the lighting assembly [10, 20 and 30] to define a remote air source (figure 1).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify/combine the lighting assembly of claims 1 and 9 of U.S. Patent No. 10,775,037 with the remote air source as taught by Suzuki for purpose of providing an advantageous way of cooling the lighting assembly.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, 9, 10, 12 and 14 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Quadri et al. [U.S. 2016/0040866 A1].
Regarding claims 1 and 9, Quadri et al. discloses a light system comprising: a
main body [2] defining an internal chamber [see figure 2]; a lighting assembly [11, 19,
20] secured to the main body, wherein the lighting assembly comprises at least one light
unit [19] configured to emit light; a fan [25a 25b] configured to generate an airflow; an
airflow circuit [inlet 26, outlet show in figure 2] configured to direct the airflow out of the
main body of the lighting assembly; and a tilt detection unit [29] configured to detect a
tilt angle of the lighting assembly and to generate a control signal [assembly 16,
controller 17] to cause a speed of the airflow generated by the fan to change based at
least on a detected change in the tilt angle of the lighting assembly (figures 2-6,
paragraphs 0067, 0068, 0055, 0071-0075, 0059-0063).
Regarding claims 2 and 10, Quadri et al. discloses the tilt detection unit [29] is

(paragraphs 0055, 0071-0075).
Regarding claims 4 and 12, Quadri et al. discloses the tilt detection unit [29]
comprises one or more accelerometers (paragraphs 0067, 0068).
Regarding claims 6 and 14, Quadri et al. discloses the fan is positioned within the
lighting assembly to define a local air source (figures 2-3).

Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belliveau [U.S. 2002/0195953 A1].
Regarding claim 17, Belliveau discloses one or more computer storage media
having computer-executable instructions [microprocessor 102] for controlling airflow
from a lighting assembly that, upon execution by a processor [102], cause the processor
to at least: detect a tilt angle of a lighting assembly [sensor 116], the lighting assembly
comprising at least one light unit [124] configured to emit light and an airflow circuit
[140, 114] configured to direct the airflow from a fan [fan @114, through fan interface
106] out of the main body of the lighting assembly; and generate a control signal to
cause a speed of airflow generated by the fan to change based at least on the detected
change in the tilt angle of the lighting assembly (figure 11, paragraph 0067, whole
document).
Regarding claim 18, Belliveau discloses having further computer-executable
instructions that, upon execution by a processor, cause the processor to at least:
generate the control signal to cause a speed of the fan to change (figure 11, paragraph
0067, whole document).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quadri et al. in view of Brocksopp [U.S. 2003/0141050 A1].
Regarding claims 3 and 11, Quadri et al. discloses the fan and wherein the tilt
detection unit is configured to generate the control signal to change an amount of air
flowing from the fan (figures 2-4). However, Quadri et al. does not disclose the airflow
restrictor coupled to the fan, and to cause the airflow restrictor to change an amount of
air flowing from the fan.
Brocksopp teaches the airflow restrictor [47] coupled to the fan [80], and to cause
the airflow restrictor to change an amount of air flowing from the fan [by controller 36
and actuator 52] (figures 1-3, abstract, paragraph 0012).
It would have been obvious to a person of ordinary skill in the art before the filing
date of the claimed invention to modify/combine the fan of Quadri et al. with the airflow

way of controlling temperature as controlling the movement of the plurality of louvers
and inlet fans dependent upon the output signals from the temperatures sensors.

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quadri et al. [U.S. 2016/0040866 A1].
Regarding claims 5 and 13, Quadri et al. discloses the tilt detection unit [29] is
configured to generate the control signal to cause a maximum airflow and a minimum
airflow at a position of the lighting assembly (figures 2-6, paragraphs 0055, 0059-0063,
0071-0075). However, Quadri et al. does not clearly disclose the maximum airflow at a
horizontal position of the lighting assembly and the minimum airflow at a vertical
position of the lighting assembly.
It would have been obvious to one having ordinary skill in the art to have the
maximum airflow at a horizontal position of the lighting assembly and the minimum
airflow at a vertical position of the lighting assembly, since applicant has not disclosed
that the maximum airflow at a horizontal position of the lighting assembly and the
minimum airflow at a vertical position of the lighting assembly solves any new stated
problem or is for any particular purpose and it appears that the invention would perform
equally well with Quadri et al.

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quadri et al. in view of Suzuki [US 2007/0236668 A1].

Suzuki teaches the fan [60, 70] is positioned outside of the lighting assembly [10, 20 and 30] to define a remote air source (figure 1).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify/combine the lighting assembly of Quadri et al. with the remote air source as taught by Suzuki for purpose of providing an advantageous way of cooling the lighting assembly.

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quadri et al. in view of Horng [US 8,319,408 B1].
Regarding claims 8 and 16, Quadri et al. discloses the airflow circuit extends around a periphery of the lighting assembly (see figure 2), but does not disclose the airflow circuit is configured to direct airflow out of the main body underneath the lighting assembly.
Horng teaches the airflow circuit is configured to direct airflow out of the main body underneath the lighting assembly (figure 5).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify/combine the airflow circuit of Quadri et al. with the airflow circuit as taught by Horng for purpose of providing a LED lamp which ensures the external air to flow into and out of the LED lamp smoothly when the LED .

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belliveau in view of Brocksopp [US 2003/0141050 A1].
Regarding claim 19, Belliveau discloses the fan, the one or more computer storage media having further computer-executable instructions that, upon execution by a processor, cause the processor to at least: generate the control signal to change an amount of air flowing from the fan (figure 11). However, Belliveau does not disclose the airflow restrictor coupled to the fan, and to cause the airflow restrictor to change an amount of air flowing from the fan.
Brocksopp teaches the airflow restrictor [47] coupled to the fan [80], and to cause the airflow restrictor to change an amount of air flowing from the fan [by controller 36 and actuator 52] (figures 1-3, abstract, paragraph 0012).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify/combine the fan of Belliveau with the airflow restrictor (louvers) as taught by Brocksopp for purpose of providing an advantageous way of controlling temperature as controlling the movement of the plurality of louvers and inlet fans dependent upon the output signals from the temperatures sensors.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belliveau [US 2002/0195953 A1].

It would have been obvious to one having ordinary skill in the art to have the maximum airflow at a horizontal position of the lighting assembly and the minimum airflow at a vertical position of the lighting assembly, since applicant has not disclosed that the maximum airflow at a horizontal position of the lighting assembly and the minimum airflow at a vertical position of the lighting assembly solves any new stated problem or is for any particular purpose and it appears that the invention would perform equally well with Belliveau.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383.  The examiner can normally be reached on M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/Primary Examiner, Art Unit 2875